Citation Nr: 1232918	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation higher than 70 percent for a mood disorder due to traumatic brain injury, with major depressive-like episode, from June 29, 2005 to May 21, 2007.  

2.  Entitlement to an effective date earlier than June 29, 2005 for the grant of service connection for a mood disorder due to traumatic brain injury, with major depressive-like episode.  

3.  Entitlement to an effective date earlier than June 29, 2005 for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for a mood disorder due to traumatic brain injury, and assigned an initial 70 percent disability rating effective from June 29, 2005.  The Veteran appealed for both a higher initial disability rating and an earlier effective date for service connection.  Also granted pursuant to the May 2006 rating decision was a TDIU, effective June 29, 2005. The Veteran appealed the effective date assigned for TDIU.

In a decision issued on November 5, 2010, the Board denied claims of (1) entitlement to an initial evaluation higher than 70 percent for a mood disorder due to traumatic brain injury, with major depressive-like episode, from June 29, 2005 to May 21, 2007; (2) entitlement to an effective date earlier than June 29, 2005 for the grant of service connection for a mood disorder due to traumatic brain injury, with major depressive-like episode; and (3) entitlement to an effective date earlier than June 29, 2005 for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

The Veteran appealed the Board's November 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) dated in August 2011, the parties to the motion requested that the Board's November 2010 decision be vacated and remanded as to all issues adjudicated therein, in light of an inadequate discussion of the reasons and bases supporting the decision, among other reasons.  An Order of the Court granting the JMR was issued in August 2011.  Further discussion of the reasons for JMR will take place in the decision and remand below.

The Board has found a sufficient basis to grant the appeal pertaining to the Veteran's claim for an initial evaluation higher than 70 percent for a mood disorder due to traumatic brain injury, with major depressive-like episode, from June 29, 2005 to May 21, 2007; accordingly, that claim is addressed on the merits in the decision rendered below.  With respect to the earlier effective date claims, the Veteran added additional evidence to the file in 2012 which is pertinent to both effective date claims.  He also specifically requested that this evidence be remanded to the RO for initial consideration of this evidence.  The Board notes that this evidence does not pertain to the appeal period extending from June 29, 2005 to May 21, 2007; and notes that moreover, the record as it stands contains sufficient evidence to grant an increased initial rating for the mood disorder during that time period.  Hence, it is not prejudicial for the Board to adjudicate the increased rating claim in light of the favorable disposition of that claim, as explained herein.

An August 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The claims of entitlement to an effective date earlier than June 29, 2005 for the grant of service connection for a mood disorder due to traumatic brain injury, with major depressive-like episode; and entitlement to an effective date earlier than June 29, 2005 for the grant of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

For the portion of the appeal period extending from June 29, 2005 to May 21, 2007, the Veteran's mood disorder due to traumatic brain injury has been manifested by total occupational and social impairment, with associated symptoms.


CONCLUSION OF LAW

For the portion of the appeal period extending from June 29, 2005 to May 21, 2007, the criteria for the assignment of an initial 100 percent evaluation for mood disorder due to traumatic brain injury, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9434 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).   

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353 -56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).   

In regard to the claim on appeal for higher initial evaluation for service-connected disability, the requirement of VCAA notice does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This is the case here, in that the claim for increased rating stems from disagreement with the initial rating assigned at the time of the original grant of service connection for a mood disorder, and no further notice addressing the downstream disability rating requirement is necessary.   

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining extensive VA outpatient treatment records.  The RO has also arranged for him to undergo VA Compensation and Pension examinations.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  In support of his claim, the Veteran has also provided several personal statements.  He has declined the opportunity to attend a hearing.  There is no indication of any further available information or evidence to obtain to support the Veteran's claim.  Thus, the record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the increased initial rating claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Significantly, following an appeal of the November 2010 Board decision to the United States Court of Appeals for Veterans Claims, a Joint Motion for Remand (JMR) was issued in August 2011, which found no deficiencies relating to the duties to notify or assist.  Accordingly, the Board will adjudicate the claim on the merits.

As a practical matter, as the Board is granting in full the benefit sought on appeal in conjunction with the increased initial rating claim for a mood disorder for the portion of the appeal period extending from June 29, 2005 to May 21, 2007, any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Background

By rating action of May 2006, service connection was established for mood disorder due to traumatic brain injury, for which an initial 70 percent evaluation was assigned effective from June 29, 2005.   

On June 29, 2005, the Veteran filed a service connection claim for a psychiatric condition.  At that time, he requested that a VA examination be conducted and indicated that he was definitely unable to be gainfully employed to physical and mental problems.  

VA outpatient treatment records on file dated from February to October 2005 largely do not contain documentation of any psychiatric treatment or observed symptomatology. 

A VA examination for mental disorders was conducted in April 2006.  The examiner indicated review of the documented medical history of record and described the Veteran as reliable on examination.  

A history of a May 1963 motor vehicle accident during service that resulted in multiple facial fractures, including a fracture of the jaw, as well as a period of unconsciousness was recorded.  It was noted that since that time, the Veteran had suffered from headaches and poor coordination, including falling to the right side.  The report indicated that bipolar disorder with psychotic features, panic disorder, and obsessive disorder had been diagnosed by a private provider in September 2004 (full medical evaluation report is on file); and that in July 2005, assessments of possible dysthymia and rule out dementia were made on VA neurology consult.  

On examination, the Veteran reported having symptoms of depression and irritability.  He dated the onset of his problems as being since the time of the serious motor vehicle accident in service.  He also reported having additional symptoms since that time including: memory and concentration problems, attention problems, irritability and aggressive outbursts, anxiety, depression, mood swings, panic attacks, disorientation, poor sleep and compulsive checking behaviors.  Also reported were short term memory deficits for names, dates and what time it was.  It was noted that when driving, the Veteran would forget where he was going and have to turn around and ask his spouse what he was supposed to be doing, even for short errands.  He stated that he had trouble understanding what people said to him from time to time (a fact that was also observed during the course of the examination).  The Veteran also reported irritable and aggressive outbursts such that he was angered by very little provocation.  There was a halting speech pattern.  The reported symptoms of anxiety included worry, restlessness, fatigue and sleep deficits, with nightly difficulty with initiating sleep and maintaining sleep.  

Symptoms of depression included psychomotor retardation, decreased interest in formerly pleasurable activities, weight gain and appetite increase, and indecisiveness.  The Veteran also reported having a great deal of amnesia for events that happened in his life prior to his accident in 1963.  He noted a history of mood swings including daily episodes of irritability, and a history of panic attacks since the in-service accident, which were associated most often with his migraines.  He reported a great deal of isolation in that he would stay at home and avoid others, and had no contact with extended family members in part due to his tendency to isolate, and also in part due to his irritable outbursts.  He also tended to isolate because he was fearful that if he left home he would become disoriented and lost, as he had done in the past.  Other symptoms included a sense of hopelessness and uselessness about himself, and difficulty trusting others.   

The report indicated that the Veteran was not currently employed and spent time playing card games on the computer.  It was noted that he had been involved in such isolative and sedentary activities for about 2 years.  The Veteran mentioned that he had attempted to work odd jobs and had attempted to be self employed in a construction business, which was not profitable and which the Veteran ultimately quit.  He denied being involved in any other activities during the past 12 months.  He gave a history of lost time from work when employed, and an inability to get a job from prospective employers due to their refusal to hire him due to his brain injury.  He also indicated that he was socially impaired manifested by irritable outbursts that were so prevalent that he avoided his spouse due to these. 

On a mental status examination, the Veteran was dressed appropriately to the weather and well-groomed.  Mannerisms included forgetting what he was talking about in mid-sentence and frequently requesting the examiner to repeat questions.  His speech, fluency and articulation were marked by a somewhat halting speech.  Speech, tone and rate were both low and slow.  His social appropriateness was fairly guarded at the outset of the examination, though he became more affable towards to end of the evaluation.  An evidenced negative mood was consistent with his overall presentation.  His affect appeared constricted and depressed.  He was oriented to person, place, time and situation.  

The Veteran did report having chronic passive suicidal ideation without plans or intent, as he had a belief system that prevented him from thinking about suicide or possibly acting on these thoughts.  He did present with depressed mood, as manifested by multiple negative self statements throughout the examination, as well as his reported symptom history.  He described interference of daytime activities from sleep impairment.  He did not manifest paranoid ideation, or believe that others would plot against him.  He did not describe current ritualistic behaviors.  He did mention impulse control difficulties including his irritable outbursts, and reported that he would self-isolate in order to avoid these.  Thought processes were not always goal directed or logical throughout the examination.  At times, the Veteran engaged in some irrelevant speech, which could have been his response to not understanding the questions posed by the examiner.  There were no signs of psychosis during the examination.  He did report that he could "hear things all the time that others could not hear."  He also reported that because he had a combination of double vision and arc-like appearances as a manifestation of his migraines that he did tend to see things others could not see, though this was not considered hallucinatory. 

The Veteran's judgment for hypothetical situations was intact.  His insight into his current life situation was apparent.  He evidenced faulty abstract thinking skills, in that he tended to interpret metaphorical sayings very concretely, which was consistent with his history of brain injury.  The Veteran's remote memory was grossly impaired by amnesia related to his brain injury with loss of consciousness.  His immediate recollection of three novel items was impaired in that it took him two trials to recall these items, though he did not recall the items completely even on the second trial.  Short term recollection of these same three items was similarly impaired, though somewhat better overall.  The Veteran meanwhile achieved a testing score on the Beck Depression Inventory well within the severe range of symptoms of depression.  Findings that interfered with employment and social functioning included impaired cognitive functioning for long and short term memory, expressive and receptive language deficits, difficulty concentrating and attending to tasks and indecisiveness.  He also showed symptoms of depressed mood consisting of sad affect, loss of pleasure in almost all formerly pleasurable activities, not trusting others and increasingly isolating himself, irritable outbursts, sense of guilt, passive suicidal ideations, crying spells, low energy and insomnia.   

Based on these findings, the examiner indicated it appeared the Veteran had a diagnosis of mood disorder due to brain injury, with major depressive-like episodes.  His current social and economic situation was consistent with the course of this diagnosis as expressed in the Veteran's psychiatric history and current mental status examination.  The VA examiner found severe impairment from an occupational viewpoint and severe impairment from a social functioning viewpoint.  The examiner did recommend to the Veteran that he pursue neuropsychological testing to determine his precise level of cognitive functioning.   

A diagnosis of a mood disorder, due to traumatic brain injury, with major depressive-like episode was made and a Global Assessment of Functioning (GAF) score was assigned of 40, with the estimated highest level within the previous year of 45.  Symptoms, signs and effects attributable to this diagnosis included a depressed mood, sad affect, anhedonia, isolation, irritability, excessive guilt, thoughts of death including passive suicidal ideation, lack of energy, and insomnia.  Symptoms onset was deemed to have occurred at the time of a brain injury.  Also, symptoms of cognitive impairment including expressive and receptive language difficulties and short and long term memory deficits were deemed to have occurred at the same time.  The examiner observed that a traumatic brain injury was known to cause personality changes associated with this type of mood disorder. 

The examiner further summarized that findings which interfered with employment and social functioning included: severe irritable outbursts that affected all relationships in his life, a tendency to isolate and to mistrust all others, insomnia, and concentration and memory deficits.  According to the examiner, the Veteran's contention that he was unemployed due to the effects of this mental disorder was supported by the diagnosis and findings of the VA examiner's report.  As to the assigned GAF score, the examiner further commented that the Veteran's mood disorder due to brain injury was considered to have accounted for the majority of the Veteran's social and occupational dysfunction (as reported in the assigned GAF score). 

The file contains a VA medical record dated on May 22, 2007.  At that time, the Veteran reported having anxiety interfering with sleep, nightmares and night sweats.  Mental status examination revealed that the Veteran was well dressed.  Mood was described as depressed and thought processes were illogical at times.  Some paranoia was noted.  Long-term, short-term and immediate recall were intact.  Judgment and insight were assessed as fair.  Suicidal or homicidal risk was denied.  Mood disorder was assessed and a GAF score of 50 was assigned.  A report of April 2008, revealed evidence of persistent paranoia and mild cognitive dysfunction; a GAF score of 55 was assigned.  When seen in January 2009, the Veteran reported experiencing visual and auditory hallucinations.  He indicated that he did not drive due to memory problems and could not work.  At that time he denied having suicidal or homicidal ideation.  A GAF score of 50 was assigned.  

In a February 2009 rating action, a 100 percent evaluation was assigned for mood disorder due to traumatic brain injury, effective from May 22, 2007.  

In 2012, the Veteran presented additional evidence, primarily consisting of private medical records dated in 1996 and 1997, and current VA treatment records dated in 2011.  These records are not pertinent to the issue on appeal concerning an increased initial evaluation for the portion of the appeal period extending from June 29, 2005 to May 21, 2007.  


Analysis

The Veteran is seeking entitlement to an initial disability rating for mood disorder due to traumatic brain injury in excess of 70 percent for the appeal period extending from June 29, 2005 to May 21, 2007.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The Veteran's service connected mood disorder due to traumatic brain injury is evaluated by analogy under 38 C.F.R. § 4.130, Diagnostic Code 9434, for major depressive disorder.  Rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical location, symptomatology, and functional impairment, is available.  38 C.F.R. § 4.20.  There is also a distinct diagnostic code for evaluating an organic mental disorder, found at 38 C.F.R. § 4.130, Diagnostic Code 9327.  However, the utilization of one diagnostic code for another is immaterial here, as the same general rating formula for mental disorders would necessarily be applied.

The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Under the general rating formula for mental disorders, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

In the November 2010 Board decision (now vacated), it had been determined that entitlement to an initial evaluation in excess of 70 percent for mood disorder due to traumatic brain injury for the appeal period extending from June 29, 2005 to May 21, 2007, was not warranted, as evidence of record failed to reveal evidence of total social and occupational impairment.  In addition, the Board pointed to a "notable" absence of the particular signs and symptoms associated with the criteria for 100 percent evaluation. 

In the August 2011 JMR, the parties clarified that under Mauerhan v. Principi, 16 Vet. App. 436 (2002), it was not necessary to make a finding that all or even most of the enumerated rating criteria be present in order to justify an increased rating.  It was also pointed out that the Board had mischaracterized findings made in the April 2006 VA examination report by concluding that the Veteran did not have general signs or indications of total social and occupational impairment.  In this regard, the JMR emphasized that the April 2006 examination report reflected that the examiner found that the Veteran had severe occupational and social-functioning; was unemployed due to his mood disorder; and had faulty abstract thinking skills, among other findings.  

Having re-examined the claim, the Board concludes that the criteria for an initial 100 percent evaluation have in fact been met for the portion of the appeal period extending from June 29, 2005 to May 21, 2007.  The most comprehensive and probative evidence relating to this time period consists of a VA examination report of April 2006.  The Board notes that several of the enumerated criteria which support the assignment of a 100 percent evaluation were documented in that report.  

With regard to the enumerated criteria supporting a 100 percent evaluation, the 2006 examination report included indications of both gross impairment in thought processes or communication; and disorientation to time or place.  Examination and testing revealed faulty abstract thinking skills, and gross impairment of remote memory.  Also reported were short term memory deficits for names, dates and what time it was.  It was noted that when driving, the Veteran would forget where he was going and have to turn around and ask his spouse what he was supposed to be doing, even for short errands.  

The examination also revealed findings of interference with employment and social functioning including impaired cognitive functioning for long and short term memory, expressive and receptive language deficits, difficulty concentrating and attending to tasks and indecisiveness.  In addition, the report gave indications of the Veteran's severe social impairment, describing irritable outbursts that were so prevalent that he avoided his spouse due to these, and noting that the Veteran had no contact with extended family members in part due to his tendency to isolate, and also in part due to his irritable outbursts.  

Additional findings reflective of essentially total occupational impairment were also made.  The examiner determined that impairment of employment and social functioning was manifested by severe irritable outbursts that affected all relationships in his life, a tendency to isolate and to mistrust all others, insomnia, and concentration and memory deficits.  According to the examiner, the Veteran's contention that he was unemployed due to the effects of this mental disorder was supported by the diagnosis and findings of the VA examiner's report.  

Significantly, the VA examiner in 2006 assessed the Veteran's overall disability picture as consistent with severe impairment from an occupational viewpoint and severe impairment from a social functioning viewpoint and assigned a GAF score of 40, indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

The Board observes that subsequent to the April 2006 examination, GAF scores of 50 to 55, were assigned between May 22, 2007 and January 28, 2009, indicative of moderate to serious symptoms or difficulty in social, occupational, or school functioning.  Based upon those GAF scores and findings made in those records, the RO granted a 100 percent evaluation for the Veteran's mood disorder, effective from May 22, 2007.  However, both the findings made and overall GAF score assigned upon VA examination of April 2006 were reflective of at least the same degree of impairment as shown subsequently; and were arguably indicative of an even greater level of impairment, particularly given consideration of the much lower GAF score of 40 assigned at that time.  Given such facts, it is entirely inconsistent that the Veteran was assigned a lower schedular rating for his mood disorder prior to May 22, 2007.  

There is no contention in this case that an extraschedular evaluation for mood disorder due to traumatic brain injury under 38 C.F.R. § 3.321(b)(1) (2011) is warranted nor is there any indication that the available schedular evaluations for that service-connected disability are in any way inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, having reviewed the evidence applicable to the appeal period extending from June 29, 2005 to May 21, 2007, the Board concludes that overall - and after resolving any reasonable doubt in the Veteran's favor - an initial 100 percent evaluation for mood disorder due to traumatic brain injury is warranted for that portion of the appeal period, as total occupational and social impairment is shown from that time forward, and the claim is granted to this extent.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

For the portion of the appeal period extending from June 29, 2005 to May 21, 2007, the criteria for an initial 100 percent schedular evaluation for mood disorder due to traumatic brain injury have been met and the claim is granted to this extent, subject to the law and regulations governing the award of monetary benefits


REMAND

With respect to the claims for entitlement to an effective date earlier than June 29, 2005 for the award of service connection for a mood disorder due to traumatic brain injury, with major depressive-like episode; and entitlement to an effective date earlier than June 29, 2005 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU), additional action is necessary. 

In 2012, the Veteran presented additional evidence in support of his claims, primarily consisting of private medical records dated in 1996 and 1997, and current VA treatment records dated in 2011.  On a 90 day letter response form signed by the Veteran in February 2012, he asked that this evidence be remanded to the AOJ for initial consideration.  Consistent with his request and the provisions of 38 C.F.R. § 20.1304, this remand has been issued.  

The Board also wishes to make the RO aware of pertinent findings made in the August 2011 JMR which may prove helpful in conjunction with the re-adjudication of the effective date claims.  In this regard, it was found that the Board, in its now vacated November 2010 decision, had not provided an adequate statement of reasons or bases for its finding that an August 1976 claim provided no basis for an earlier effective date for the grant of service connection for a mood disorder.  The JMR explained that the Board's analysis was inadequate because it relied on the date of the April 2006 examination, rather than its content.  In this regard, the JMR cited to case law holding to the effect that it is the content of the evidence that is pertinent not the date on which it was received.  See Tatum v. Shinseki, 24 Vet. App. 139. 145 (2010); citing McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

The JMR went on to note that the 2006 examiner specifically identified the symptoms caused by the appellant's mood disorder and stated that their "onset occurred at the same time as his brain injury."  It was further determined that the April 2006 examiner's opinion was relevant to establishing whether the veteran's disability had its onset at some time before June 29, 2005.  In closing, the JMR also found that the earlier effective date claim for TDIU was inextricably intertwined with the earlier effective date claim for mood disorder due to traumatic brain injury.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims for (1) entitlement to an effective date earlier than June 29, 2005 for the grant of service connection for a mood disorder due to traumatic brain injury, with major depressive-like episode; and (2) entitlement to an effective date earlier than June 29, 2005 for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Readjudication should reflect consideration of all evidence added to both the paper and Virtual VA file subsequent to the issuance of the February 2009 SSOC, to specifically include evidence added to the record by the Veteran in 2012, as well as consideration of the issues discussed in the August 2011 JMR (as summarized above).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


